In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: February 7, 2017

* * * * * * * * * * * * *                  *           UNPUBLISHED
HAILEY DAVIS and CHAD DAVIS,                   *
as Parents and Natural Guardians of            *
R.D., a Minor,                                 *
                                               *       No. 15-159V
               Petitioners,                    *
                                               *
v.                                             *       Chief Special Master Dorsey
                                               *
SECRETARY OF HEALTH                            *       Attorneys’ Fees and Costs; Vague;
AND HUMAN SERVICES,                            *       Excessive; Block Billing; Duplicative
                                               *       Entries; Administrative Tasks; Improper
               Respondent.                     *       Documentation of Paralegal Time; Autism.
                                               *
* * * * * * * * * * * * * *
Renee Gentry, Vaccine Injury Clinic, George Washington University Law School, Washington,
DC, for petitioners.
Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

               DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

       On February 29, 2015, Hailey and Chad Davis (“petitioners”) filed a petition for
compensation under the National Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-10 et seq.
(2012) (“Vaccine Act”), on behalf of their son, R.D., a minor. Petitioners allege that R.D.
suffered from mitochondrial disease/dysfunction as a result of receiving the DTP, DTap, DT,
Hib, and PCV vaccinations on February 20, 2012, and the FluMist vaccination on October 22,
2012. Petition at Preamble. R.D. also suffers from autism.

       On May 16, 2016, petitioners filed a Motion to Dismiss. Motion to Dismiss dated May
15, 2016 (ECF No. 43). A decision dismissing the petition was issued on May 18, 2016 (ECF

1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims'
website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
she will delete such material from public access.


                                                   1
No. 44). On November 7, 2016, petitioners filed a motion for attorneys’ fees and costs.
Petitioners request a total of $32,361.50 in attorneys’ fees and $618.85 in costs, for a total of
$32,980.35. Petitioners’ Application (“Pet’rs’ App.”) dated Nov. 7, 2016 (ECF No. 48). For the
reasons discussed below, the undersigned awards petitioners a total of $25,889.20 in attorneys’
fees and $618.85 in costs.

       I.      Background

        Petitioners request compensation for the attorneys and law students who worked on their
case, which was part of the George Washington University Law School Vaccine Injury Clinic
(“GW Vaccine Injury Clinic”). Petitioners request a total of $18,511.60 in attorneys’ fees for
Professor Meyers, Ms. Gentry, Mr. Shoemaker, and Ms. Knickelbein, and $13,849.90 in
attorneys’ fees for work performed by law students enrolled in the clinic. Pet’rs’ App. at 1.
Petitioners request $12.30 in attorneys’ costs. Id. at 4.

         Petitioners also request reimbursement for $606.55 in out-of-pocket expenses. Pet’rs’
App. at 3-4. Consistent with General Order #9, petitioners also filed a signed statement
indicating that a retainer was not paid to GW Vaccine Injury Clinic or to any attorney for work
performed in this case. Id., Ex. A at 1.

        On November 18, 2016, respondent filed a response to petitioners’ motion for attorneys’
fees and costs. Respondent’s Response (“Resp’s Resp.”) dated Nov. 18, 2016 (ECF No. 49).
Respondent stated his belief that “a reasonable amount for … fees and costs in the present case
would fall between $13,000.00 and $15,000.00.” Id. at 3. Respondent cited three previous
autism cases in which petitioners received attorneys’ fees and costs in this range after the
petitions were dismissed following the filing of medical records and a Rule 4(c) Report. See id.
Respondent ultimately deferred to the Chief Special Master to exercise her discretion in
determining a reasonable amount. Id.

        Petitioners filed a reply on November 28, 2016, in which they distinguished the three
cases cited by respondent in support of his proposed fee range and argued that they were entitled
to the full amount of requested fees and costs. Petitioners’ Reply (“Pet’rs’ Reply”) dated Nov.
28, 2016 (ECF No. 50). Petitioners did not request supplemental attorneys’ fees and costs
associated with filing their reply.

       This matter is now ripe for adjudication.

       II.     Reasonable Attorneys’ Fees and Costs

         Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
 costs for any petition that results in an award of compensation. 42 U.S.C. § 300aa-15(e)(1).
 When compensation is not awarded, the special master “may” award reasonable attorneys’
 fees and costs “if the special master or court determines that the petition was brought in good
 faith and there was a reasonable basis for the claim for which the petition was brought.” Id.
 at §15(e)(1). Respondent has not objected to petitioner’s application for fees and costs on the
 basis of a lack of good faith or reasonable basis. The undersigned finds that petitioners

                                                   2
    brought their petition in good faith and that a reasonable basis existed up to and including the
    Rule 5 conference, which was held on April 19, 2016. As a result, the undersigned will pay all
    reasonable costs incurred from the start of the case until and including the Rule 5 conference
    on April 19, 2016, as well as reasonable fees and costs associated with winding the case down.
    The fact that petitioners’ attorneys’ billing records contain numerous entries for student
    meetings, conferences, and record reviews after April 19, 2016, is taken into consideration in
    the reduction of petitioners’ attorneys’ hours.2

                  a. Reasonable Hourly Rate

         On April 12, 2016, the undersigned issued a reasoned decision in Miller v. Sec’y of
Health & Human Servs., 13-914V, 2016 WL 2586700 (Fed. Cl. Spec. Mstr. Apr. 12, 2016),
addressing the reasonable hourly rates for both attorneys and students at the GW Vaccine Injury
Clinic. The undersigned concluded that Mr. Shoemaker was entitled to a rate of $415.00 per
hour and that Ms. Gentry was entitled to a rate of $400.00 per hour for work performed in 2015.
Id. at 9-10. Professor Meyers was awarded a rate of $400.00 per hour for work performed in
2014. Id. The undersigned also concluded that law student work should be compensated at a
rate of $145.00 per hour in 2015. Id. The undersigned thus awards petitioners’ attorneys’ fees in
accordance with these rates.3

                  b. Reduction of Billable Hours

        While petitioners are entitled to an award of attorneys’ fees and costs, the undersigned
finds that a reduction in the number of hours billed by petitioners’ counsel is appropriate for four
reasons. First, petitioners’ counsel requests compensation for administrative work, including
filing documents on CM/ECF, updating calendar deadlines, sending faxes, scheduling
appointments, and emailing support staff. Second, petitioners request compensation at an
attorney’s hourly rate for paralegal work. Third, many of counsel’s time sheets are vague, the
amount of time spent on certain tasks was excessive, and some of the work performed by law
students constitutes block billing. Finally, counsel’s billing records contain numerous entries
which are duplicative, as work was performed by four attorneys, of whom three are senior law
firm partners, as well as nine law students. Because multiple attorneys and students worked on
the case simultaneously, many of the billing entries are excessive and duplicative.

        For these reasons, and after carefully reviewing petitioners’ application, the undersigned
reduces petitioners’ attorneys’ fees award. In making reductions, a line-by-line evaluation of the
fee application is not required. Wasson, 24 Cl. Ct. at 484, rev’d on other grounds and aff’d in
relevant part, 988 F.2d 131 (Fed. Cir. 1993). Special masters may rely on their experience with
the Vaccine Act and its attorneys to determine the reasonable number of hours expended. Id.
Just as “[t]rial courts routinely use their prior experience to reduce hourly rates and the number

2
  The undersigned does not include time spent preparing the motion to dismiss or the motion for
attorneys’ fees and costs in her consideration of the reduction.
3
 Petitioners’ attorneys billed in accordance with the hourly rates established in Miller, thus the
undersigned awards them the hourly rates they requested.


                                                    3
of hours claimed in attorney fee requests . . . [v]accine program special masters are also entitled
to use their prior experience in reviewing fee applications.” Saxton v. Sec’y of Health & Human
Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).

                          i. Administrative Time

        It is well established that billing for clerical and other secretarial work is not permitted in
the Vaccine Program. Rochester v. United States, 18 Cl. Ct. 379, 387 (1989) (denying an award
of fees for time billed by a secretary and finding that “[these] services … should be considered as
normal overhead office costs included within the attorneys’ fees rates”); Mostovoy v. Sec’y of
Health & Human Servs., 2016 WL 720969, *5 (Fed. Cl. Spec.Mstr. Feb. 4, 2016).

         Petitioners’ counsel’s time sheets contain numerous entries that are best characterized as
administrative time. For example, Mr. Shoemaker billed time for reviewing the case file for the
purpose of calendaring deadlines, sending faxes, setting up meetings, and emailing staff about
filing records.4 Similarly, the law clerks billed time for filing documents, printing copies of the
petition, uploading documents into the VMWare program, and drafting exit memos.5 One of the
students even billed one hour of time to file a notice of appearance at the Court of Federal
Claims. Pet’rs’ App., Ex. 1, at 21.6 At least eight hours of petitioners’ billable time is best
characterized as administrative work.7 These types of entries do not constitute billable time,8 and
the undersigned thus reduces petitioners’ fee award for them.

                         ii. Paralegal Time

        It is well established that attorneys who bill for performing non-attorney-level work must
appropriately reduce their hourly rate to reflect that of a legal secretary or paralegal. Mostovoy,
2016 WL 720969 at *5. After carefully reviewing petitioners’ application for fees and costs, the
undersigned finds that several of the hours billed by attorneys at their regular hourly rate are
more appropriately classified as paralegal time. For example, Mr. Shoemaker billed time to
assist his paralegal with organizing medical records, reviewing the file, and reviewing the
provider list to ensure that medical records were complete.9 Ms. Gentry and Ms. Knickelbein

4
    See Pet’rs’ App., Ex. 1 at 3-4, 6.
5
    See Pet’rs’ App., Ex. 1 at 16-18, 20.
6
 Another student billed half an hour for “fil[ing] petition in-person at COFC.” Pet’rs’ App., Ex.
1 at 20.
7
    Pet’rs’ App, Ex. 1 at 15-18, 20-21.
8
  The entries listed above do not constitute an exhaustive list of administrative entries in
petitioners’ attorneys’ billing records but rather are intended to serve as an example of those
types of entries.
9
  See Pet’rs’ App., Ex. 1 at 3-4. These entries reflect that Mr. Shoemaker spent 2.5 hours on
these tasks.
                                                  4
also billed multiple hours to review and organize medical records and prepare them for filing.10

        The law students’ billing records also contained several entries for work that is paralegal
in nature, including preparing filing notices and motions for enlargement of time.11 In total, the
attorneys and law students billed nearly nine hours of what is most appropriately classified as
paralegal time. The undersigned thus reduces petitioners’ fee award for this incorrectly billed
paralegal time.

                        iii. Vague Entries

        The undersigned has previously found it reasonable to decrease an award of attorneys’
fees for vagueness. Mostovoy, 2016 WL 720969; Barry v. Sec’y of Health and Human Servs.,
12-39V, 2016 WL 6835542 ( Fed. Cl. Spec. Mstr. Oct. 25, 2016) (reducing a fee award by ten
percent due to vague billing entries). It is well established that an application for fees and costs
must sufficiently detail and explain the time billed so that a special master may determine, from
the application and the case file, whether the amount requested is reasonable. Bell v. Sec’y of
Health & Human Servs., 18 Cl. Ct. 751, 760 (1989); Rodriguez v. Sec’y of Health & Human
Servs., 2009 WL 2568468 (Fed. Cl. Spec. Mast. June 27, 2009). Petitioners bear the burden of
documenting the fees and costs claimed. Id. at *8.

        The undersigned finds the number of vague billing entries in this case particularly
troubling. Mr. Shoemaker billed almost two hours over 19 separate billing entries to “review [a]
pleading.” See Pet’rs’ App., Ex. 1 at 3-6. Without additional information about what Mr.
Shoemaker was reviewing or why, these hours are not compensable.12 Moreover, the law
students’ time records also show a number of vague entries, including over two hours for “file
review” and “document review.” Id. at 15-18. Time records should be sufficiently detailed so
that the undersigned may understand the amount of time being spent and the work being
performed. At least seven and a half hours were billed for entries that did not include sufficient
detail about what tasks were being performed and/or why. The undersigned thus reduces
petitioners’ fee award for vague entries.




10
  See Pet’rs’ App., Ex. 1 at 7-9. The billing records show that Ms. Gentry and Ms. Kickelbein
collectively billed at least 3.0 hours for organizing the file and preparing exhibits, motions to
substitute counsel, and drafting tables of contents. These entries do not reflect attorney work and
are thus not compensable at an attorneys’ hourly rate.
11
     See Pet’rs’ App., Ex. 1 at 15-16.
12
   Assuming, arguendo, that Professor Shoemaker was reviewing pleadings that were relevant to
the case and that this time was otherwise billable, the undersigned notes that this time would
likely not be billable in this case, as the majority of Ms. Knickelbein’s billable time was spent
reviewing the filings in this case, suggesting that this work is duplicative. See Pet’rs’ App., Ex.
1 at 9.


                                                  5
                      iv. Block Billing

        Block billing, or billing large amounts of time without sufficient detail as to what tasks
were performed, is clearly disfavored. Broekelschen v. Sec’y of Health & Human Servs., 2008
U.S. Claims LEXIS 399 (Fed. Cl. Spec. Mstr. Dec. 17, 2008) at *13-14 (reducing petitioner’s
attorneys’ fees and criticizing her for block billing); see also Jeffries v. Sec’y of Health &
Human Servs., 2006 U.S. Claims LEXIS 411, *8 (Fed Cl. Spec. Mstr. Dec. 15, 2006); Plott v.
Sec’y of Health & Human Servs., 1997 U.S. Claims LEXIS 313, *5 (Fed. Cl. Spec. Mstr. April
23, 1997); Mostovoy, 2016 WL 720969. Indeed, the Vaccine Program’s Guidelines for Practice
state, “Each task should have its own line entry indicating the amount of time spent on that task.
Several tasks lumped together with one time entry frustrates the court’s ability to assess the
reasonableness of the request.”13

        Billing records for the law clerks indicate that some of their time was block billed. For
example, one of the clerks billed three hours for “drafting client affidavit,” while another billed
five hours for “review[ing] medical records.” Pet’rs’ App., Ex. 1 at 16-17. Additionally, one of
the students billed seven hours to “draft excel spreadsheet summary of medical records.” Id. at
18. Because it is clear that block billing is not permitted, the undersigned reduces petitioners’ fee
application for block billing.

                       v. Excessive Hours

        After a careful review of the billing records in this case, the undersigned also reduces
petitioners’ fee award for the excessive amount of time spent performing certain tasks. It is well
established that “[c]ounsel should not include in their fee requests hours that are “excessive,
redundant, or otherwise unnecessary.” Saxton v. Sec’y or Health & Human Servs., 3 F.3d 1517,
1521 (Fed. Cl. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It is “well
within the special master’s discretion to reduce the hours to a number that, in [her] experience
and judgment, [is] reasonable for the work done.” Id. at 1521.

        The law students collectively billed 6.2 hours to draft a two and a half page affidavit from
Mr. and Mrs. Davis about genetic testing. Pet’rs’ App., Ex. 1 at 16; see Affidavit dated
November 18, 2015 (ECF No. 34). They also collectively billed over 19 hours to draft a medical
history. Pet’rs’ App., Ex. 1 at 18. And over eight hours were collectively billed by Mr.
Shoemaker and the law students for completing the motion for attorneys’ fees and costs. Id. at 6,
18-19. Further, one of the law students billed a total of 3.1 hours to draft a subpoena to send to
one of R.D.’s medical providers, while another billed an hour to write an email. Id. at 16; 17. In
the undersigned’s experience reviewing the billing records of the Shoemaker firm, as well as
those of the GW Vaccine Clinic, she finds these and other such billing entries excessive and thus
reduces petitioners’ fee award.

                      vi. Unnecessary and Duplicative Time Billed by Multiple Attorneys


13
  Office of Special Masters, Guidelines for Practice Under the National Vaccine Injury
Compensation Program (Rev. Ed. 2004) § XIV.A.3.


                                                  6
         The undersigned has previously found it reasonable to reduce attorneys’ fees awards
 due to duplicative billing. See Lord v. Sec’y of Health & Human Serv., No. 12-255V, 2016
 WL 3960445 (Fed. Cl. Spec. Mstr. June 30, 2016); Ericzon v. Sec’y of Health & Human Se
 rvs., No. 10-103V, 2016 WL 447770 (Fed. Cl. Spec. Mstr. Jan. 15, 2016); Sexton v. Sec’y of
 Health & Human Serv., No. 99-453V, 2015 WL 7717209 (Fed. Cl. Spec. Mstr. Nov. 9, 2015);
 Mostovoy, 2016 WL 720969; Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl. 201,
 214-15 (2009) (affirming the special master’s reduction of fees for overstaffing where three
 attorneys from two different firms worked on a case together). The undersigned and other
 special masters have previously noted the inefficiency that results when multiple attorneys
 work on one case.

         The undersigned finds some of petitioners’ requested fees unreasonable, unnecessary,
 and duplicative. At least four attorneys worked on petitioners’ case, including Professor
 Meyer, Mr. Shoemaker, Ms. Gentry, and Ms. Knickelbein, as well as nine law students.
 Pet’rs’ App., Ex. 1, at 3-9; 14-21. Petitioners have not provided a sufficient explanation as to
 why the involvement of this many attorneys and law students in a single case is necessary.

          The undersigned has previously found that reviewing of documents by multiple
 attorneys leads to excessive billing. See Lord, 2016 WL 3960445, at *7; Cozart v. Sec’y of
 Health & Human Servs., 00-590V, 2016 WL 5766359 (Fed. Cl. Spec. Mstr. Sept. 7, 2016).
 Similar to the law firm’s practices in Lord and Cozart, the attorneys in this case billed
 excessive hours to review court orders and filing notifications.14 Petitioners’ fee application
 also contains entries in which attorneys explicitly billed time for performing the same tasks.15 In
 petitioners’ fee application, there are at least 32 entries, totaling 3.2 hours, in which attorneys
 billed time to review orders and notifications in this case.16 Undoubtedly, multiple attorneys
 reviewed the same orders and notifications and all billed time for doing so.17 Billing records
 further show that Mr. Shoemaker spent at least three hours reviewing medical records and that
 Ms. Gentry spent at least two hours reviewing medical records, while the law students spent at
 least six hours reviewing medical records.18 Such review is unnecessary and excessive.

14
     See Pet’rs’ App., Ex 1 at 3-9. See also supra note 10.
15
   See Pet’rs’ App., Ex 1 at 4, 7 (comparing the time Professors Shoemaker and Gentry both
billed for assisting their paralegal with organizing medical records). See also infra note 9.
16
  See Pet’rs’ App., Ex. 1 at 3-9. The undersigned notes that several additional duplicative hours
were likely spent reviewing the same pleadings, because many of petitioners’ billing entries
contain time spent reviewing records along with time spent performing other tasks.
17
   For example, all of Ms. Knickelbein’s billable time was spend reviewing Court orders and
other filings in the case. Because these pleadings were also reviewed by the other two partners
and the student attorneys, this time is duplicative and thus not compensable. Pet’rs’ App., Ex. 1
at 9.
18
     See Pet’rs’ App., Ex. 1 at 3-8, 15-19.


                                                   7
        Petitioners’ counsel also billed excessive time for intra-office communications,
including emails, intra-office discussions, and numerous meetings with law students. For
example, Professor Meyers, Mr. Shoemaker, Ms. Gentry, Ms. Knickelbein, and all nine law
students each have multiple entries on their time sheets for attending case meetings, engaging
in case discussions, and reviewing internal emails.19 They all billed time for the same
meetings with each other.20

        The undersigned finds the number of hours billed by the attorneys and students for
“team meetings” to be particularly disturbing and notes this as the primary reason for the
overall reduction in attorneys’ fees and costs. Each page of petitioners’ billing record is riddled
with duplicative entries detailing emails and case meetings between multiple attorneys and
students. Mr. Shoemaker billed a total of 6.4 hours for team meetings and intraoffice emails.
Pet’rs’ App., Ex. at 3-6. Ms. Gentry billed over 6.0 hours for the same. Id. at 6-9. Professor
Meyer also billed a total of 3.1 hours for meetings and other communications with students. Id.
at 14. The students also billed a total of 18.6 hours for intraoffice meetings and emails. Id. at
15-21. Thus, petitioners request attorneys’ fees for over 33 hours of work, all of which
constitute only intraoffice discussion about the case.

        Other special masters as well as the undersigned have reduced fee awards for excessive
and duplicative intraoffice communication. See Lord, 2016 WL 3960445, at *7; Ericzon, 2016
WL 447770, at *4; Austin v. Sec’y of Health & Human Servs., No. 10-362V, 2013 WL
659574, at *14 (Fed. Cl. Spec. Mstr. Jan. 31, 2013) (Special Master Vowell deducted fees for
excessive intra-office communication in a case where seven attorneys at CHCC billed for
attending conferences and drafting memoranda about the case); Soto v. Sec’y of Health &
Human Servs., No. 09-897V, 2011 WL 2269423, at *6-8 (Fed. Cl. Spec. Mstr. June 7, 2011)
(Special Master Millman reduced CHCC’s fees for intra-office communications and meetings);
Carcamo v. Sec’y of Health & Human Servs., No. 97-483V, 2011 WL 2413345, at *7 (Fed.
Cl. Spec. Mstr. May 20, 2011) (Special Master Millman reduced fees when two attorneys at
the Law Offices of Dale K. Galipo billed for the same meetings with a client). The amount of
intraoffice communication occurring in this case is particularly egregious, and such billing
practices will not be tolerated in the Program.

           There are also numerous entries where attorneys billed time for reviewing the work of

19
     See Pet’rs’ App., Ex. 1 at 4-6, 8-9, 14, 15-21.

20
  See, e.g., petitioners’ billing records for the following dates: September 30, 2015, October 7,
2015, October 28, 2015, November 4, 2015, November 9, 2015, November 18, 2015, March 7,
2016, March 14, 2016, March 21, 2016, and March 26, 2016. The undersigned notes that for
several of these entries, more than two people billed for the same meetings. For example, on
September 30, 2015, three different law students met with Ms. Gentry to discuss the case, and all
four people billed time for the meeting. The undersigned further notes that the dates of the
duplicative entries listed above were taken only from a single page of petitioners’ billing and do
not constitute an exhaustive list of all of the duplicative billing entries.

                                                       8
 law students. For example, on April 29, 2015, Ms. Gentry billed .2 hours for “review[ing]
 [an] email from student to client re updates.” Pet’rs’ App., Ex. 1 at 6. On April 30, 2015, she
 billed .25 hours for reviewing a “DRAFT,” and on September 22, 2015, she billed .2 hours to
 review another draft of an email that the law students wrote to the client. Id. at 8. Ms. Gentry
 billed a total of .55 hours on October 7-8, 2015, for reviewing drafts of letters to be sent to
 medical providers. Id. On March 11, 2016, she spent .7 hours revising the client affidavit
 written by the students. Id. While instructing law students and reviewing their work is an
 admirable task, this time should not be billed to Program and does not represent compensable
 time.

         For all of these reasons, the undersigned finds the billing in this case so excessive and
 duplicative as to warrant a reduction of the attorneys’ fees by 20 percent and the law students’
 fees by 20 percent.

               c. Costs

         Petitioners request a total of $606.55 in out-of-pocket costs and $12.30 in costs incurred
by their counsel. Pet’rs’ App. at 1. These costs include the filing fee, medical record production,
postage, and photocopies. The undersigned finds these costs reasonable and will reimburse them
in full.

       III.    Conclusion

        Based on all of the above, the undersigned finds that petitioners are entitled to a
reimbursement of attorneys’ fees and costs as follows: petitioners’ counsel shall receive a total of
$25,889.20 in attorneys’ fees and $12.30 in costs, for a total award of $25,901.50. Petitioners
are also entitled to reimbursement of their personal costs in the amount of $606.55.

       Accordingly, the undersigned awards:

        A lump sum in the amount of $606.55, representing reimbursement for petitioners’
costs, in the form of a check payable to petitioners, Mr. Chad Davis and Mrs. Hailey Davis;
and

       A lump sum in the amount of $25,901.50, representing reimbursement for
attorneys’ fees and costs, in the form of a check payable jointly to petitioners, Mr. Chad
Davis and Mrs. Hailey Davis, and their counsel, the Vaccine Injury Clinic of the George
Washington University Law School.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with this decision.21

       IT IS SO ORDERED.


21
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice not to seek review.
                                                 9
     s/Nora Beth Dorsey
     Nora Beth Dorsey
     Chief Special Master




10